IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK, N.A., S/B/M TO             : No. 498 MAL 2016
WACHOVIA BANK, NATIONAL                      :
ASSOCIATION,                                 :
                                             : Petition for Allowance of Appeal from
                    Respondent               : the Order of the Superior Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
PAUL PIECZYNSKI,                             :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2016, the Petition for Allowance of

Appeal and Application for Relief are DENIED.



      Justice Mundy did not participate in the consideration or decision of this matter.